Citation Nr: 1040186	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
inguinal hernia.

2.  Entitlement to service connection for the residuals of 
syphilis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1943 to September 1944.  His report of service in the Merchant 
Marines during World War II is unverified, but not relevant to 
the present claims.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in November 2009.  The Veteran withdrew his request 
for a Board hearing by correspondence dated in August 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Residuals of an inguinal hernia were not manifest during 
active service and are not shown to have developed as a result of 
an established event, injury, or disease during active service.

3.  A chronic disability as a residual of syphilis manifest 
during active service is not shown.




CONCLUSIONS OF LAW

1.  Residuals of an inguinal hernia were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Residuals of syphilis were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a June 2007 
letter from the RO.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman has held that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was also provided in the RO's June 2007 
correspondence.  The notice requirements pertinent to the issues 
on appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  The 
VCAA duty to assist requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further efforts 
would be futile; however, the claimant must cooperate fully and, 
if requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The available record in this case includes partial service 
records, a September 1944 report from the Office of the Surgeon 
General, VA treatment reports, private treatment records, Social 
Security Administration (SSA) records, and the Veteran's 
statements in support of his claims.  The Board notes that the 
record suggests that the Veteran's service medical records may 
have been lost due to a fire at the National Personnel Records 
Center (NPRC) in July 1973 and that VA has a heightened duty to 
assist him in developing evidence that might support his claims, 
including the duty to search for alternative medical records.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Although the Veteran contends that he was hospitalized during 
active service for an operation to repair an inguinal hernia, 
efforts to obtain copies of any medical records or alternative 
medical records were unsuccessful.  In fact, a search under the 
Veteran's service number for hospital admission cards created by 
the Office of the Surgeon General, Department of the Army, 
including from 1942 to 1945, revealed a September 1944 hospital 
admission unrelated to the present claims, but no evidence of an 
admission for surgery for an inguinal hernia.  A February 2010 
service department report noted that a search for Camp Plauche 
Hospital and Camp Jackson records revealed no records.  VA 
efforts to obtain health department records of the Veteran's 
treatment for syphilis immediately after service was also 
unsuccessful.  The Veteran has identified no existing evidence 
that could substantiate his claims.  His request that a polygraph 
test be administered is not a matter required as a result of VA's 
duties to assist and the Board finds it is not warranted based 
upon the available evidence of record.  Further attempts to 
obtain additional evidence would be futile.  

VA regulations provide that a medical examination or medical 
opinion is necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has 
held, however, that VA was not required to provide a medical 
examination when there was no credible evidence establishing an 
event, injury, or disease in service.  Bardwell v. Shinseki, 24 
Vet. App. 36 (2010).  

The evidence in this case establishes that the Veteran was placed 
on a syphilis registry and treated during active service and it 
is conceded that he contracted syphilis during active service.  
There is, however, no competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability related to syphilis incurred and treated during 
active service.  The Board also finds that the Veteran's 
statements as to the onset of symptoms and having undergone 
surgery to repair an inguinal hernia during active service are 
considered to be not credible because they are not supported by 
service department alternative hospital admission records and 
because they are inconsistent with statements the Veteran 
provided as to the onset of his disorder before an August 1944 
board of officers.  The available medical evidence is sufficient 
for adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to move 
forward with the claims would not cause any prejudice to the 
appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Factual Background and Analysis

A review of the record reveals no evidence of treatment for an 
inguinal hernia during active service.  An August 1944 report of 
a board of officers recommended that the Veteran be discharged 
prior to the expiration of his term of service.  The report 
quoted the Veteran as stating that he started having trouble with 
his stomach and groin prior to service during employment with the 
Civilian Conservation Corps (CCC) and that he had undergone 
operations for appendicitis and hernia repair.  There was no 
indication that the Veteran received treatment for a hernia 
during active service.  The report, however, noted that 
information demonstrating that the Veteran was included in the 
syphilis registry was of record.  VA correspondence dated in 
November 1951 noted information indicated the Veteran was treated 
for syphilis in July 1944.

In statements in support of his claim the Veteran asserted that 
he has current residuals of an inguinal hernia for which he 
underwent surgical repair during active service and that he has 
current residuals of syphilis contracted during active service.  
In a December 2009 statement he stated he incurred an original 
hernia injury when he hit a steel railing in the mess hall and 
that he went on sick call after four or five days.  He stated he 
underwent surgery at the Camp Plauche Hospital in either March, 
April, or May of 1943.  He reported he had a remaining hernia 
scar.  He stated that he was first provided a diagnosis of 
syphilis at Jackson Barracks in New Orleans, Louisiana, in June, 
July, or August of 1944.  He stated he was treated for syphilis 
at his county health department after service, but reported that 
records of that treatment were unavailable.  

VA and private medical records note a history of herniorrhaphy 
without opinion as to etiology or date of onset or repair.  
Records are negative for any present residuals of syphilis.  An 
April 2010 statement from A.L.H., M.D., noted that by the 
Veteran's history he underwent a hernia operation during World 
War II.

Based upon the evidence of record, the Board finds that residuals 
of an inguinal hernia were not manifest during active service and 
are not shown to have developed as a result of an established 
event, injury, or disease during active service.  Although the 
evidence shows the Veteran was treated for syphilis during active 
service, there is no evidence demonstrating a present chronic 
disability as a residual of syphilis manifest during active 
service.  The Board finds there is no credible evidence 
demonstrating that the Veteran was hospitalized or treated for an 
inguinal hernia during active service.  He stated in 
correspondence dated in April 2010 that his original hernia 
injury was incurred during active service in the mess hall.  The 
Board finds, however, that his report is of in-service treatment 
is inconsistent with an August 1944 board of officers report 
which noted he stated he had problems with his stomach and groin 
prior to service during CCC employment.  Records show the Veteran 
was discharged from the CCC in January 1942 and that he did not 
enter active service until March 1943, more than one year later.  
There is no credible evidence demonstrating that the Veteran 
underwent a hernia repair nor a one month period of 
hospitalization during the first three months of his active 
service.  Notably, the extensive board of officers' report dated 
in August 1944 details the Veteran's history and behavior just 
prior to active and during active duty and significantly none of 
these records mention an inservice hernia operation nor a 
substantial one-month hospitalization.  Further, this report 
contains no documentation that the Veteran was forced to perform 
duties such as cut grass right after his release from the 
hospital as alleged or that the residuals of the claimed surgery 
interfered with the performance of the Veteran's duties as he has 
asserted.  

Although the Veteran provided an April 2010 statement from Dr. 
A.L.H. which noted that by the Veteran's history he underwent a 
hernia operation during World War II, the Board finds this 
statement to have no credible value.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Veteran is 
not a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  For the 
reasons provided, the Board finds that the Veteran's claims for 
entitlement to service connection for the residuals of an 
inguinal hernia and for the residuals of syphilis must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims.


ORDER

Entitlement to service connection for the residuals of an 
inguinal hernia is denied.

Entitlement to service connection for the residuals of syphilis 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


